      Case 4:20-cv-02180-JST Document 60-1 Filed 06/02/20 Page 1 of 23




RE:   Janice Altman, et al. v. County of Santa Clara, et al.
      United States District Court Case No. 4:20-cv-02180 JST




                             EXHIBIT A
       Case 4:20-cv-02180-JST Document 60-1 Filed 06/02/20 Page 2 of 23




                   ORDER OF THE HEALTH OFFICER
             OF THE COUNTY OF CONTRA COSTA DIRECTING
  ALL INDIVIDUALS IN THE COUNTY TO CONTINUE SHELTERING AT THEIR
 PLACE OF RESIDENCE EXCEPT FOR IDENTIFIED NEEDS AND ACTIVITIES, IN
 COMPLIANCE WITH SPECIFIED REQUIREMENTS; CONTINUING TO EXEMPT
   HOMELESS INDIVIDUALS FROM THE ORDER BUT URGING GOVERNMENT
 AGENCIES TO PROVIDE THEM SHELTER; REQUIRING ALL BUSINESSES AND
RECREATION FACILITIES THAT ARE ALLOWED TO OPERATE TO IMPLEMENT
  SOCIAL DISTANCING, FACE COVERING, AND CLEANING PROTOCOLS; AND
 DIRECTING ALL BUSINESSES, FACILITY OPERATORS, AND GOVERNMENTAL
    AGENCIES TO CONTINUE THE TEMPORARY CLOSURE OF ALL OTHER
             OPERATIONS NOT ALLOWED UNDER THIS ORDER

                                Order No. HO-COVID19-16

                             DATE OF ORDER: JUNE 2, 2020

Please read this Order carefully. Violation of or failure to comply with this Order is a
misdemeanor punishable by fine, imprisonment, or both. (California Health and Safety
Code § 120295.)

UNDER THE AUTHORITY OF CALIFORNIA HEALTH AND SAFETY CODE SECTIONS
101040 AND 120175, THE HEALTH OFFICER OF THE COUNTY OF CONTRA COSTA
(“HEALTH OFFICER”) ORDERS:

   1. This Order supersedes the May 18, 2020, Order of the Health Officer directing all
      individuals to shelter in place (“Prior Order”). This Order amends, clarifies, and
      continues certain terms of the Prior Order to ensure continued social distancing and limit
      person-to-person contact to reduce the rate of transmission of Novel Coronavirus Disease
      2019 (“COVID-19”). This Order continues to restrict most activity, travel, and
      governmental and business functions to essential needs and to the Outdoor Activities and
      Outdoor Businesses that the prior Order allowed to resume. But in light of progress
      achieved in slowing the spread of COVID-19 in the County of Contra Costa (the
      “County”), the Order allows a limited number of Additional Businesses (as described in
      Section 15.n below and in Appendix C-1) and Additional Activities (as described in
      Section 15.o below and in Appendix C-2) to resume operating, subject to specified
      conditions and safety precautions to reduce associated risk of COVID-19 transmission.
      This gradual and measured resumption of activity is designed to manage the overall
      volume, duration, and intensity of person-to-person contact to prevent a surge in COVID-
                                               1
    Case 4:20-cv-02180-JST Document 60-1 Filed 06/02/20 Page 3 of 23




   19 cases in the County and neighboring counties. As further provided in Section 11
   below, the Health Officer will continue to monitor the risks of the activities and
   businesses allowed under this Order based on the COVID-19 Indicators (as defined in
   Section 11) and other data, and may, if conditions support doing so, incrementally add to
   the list of Additional Businesses and Additional Activities. The activities allowed by this
   Order will be assessed on an ongoing basis and these activities and others allowed by the
   Order may need to be modified (including, without limitation, temporarily restricted or
   prohibited) if the risk associated with COVID-19 increases in the future. As of the
   effective date and time of this Order set forth in Section 18 below, all individuals,
   businesses, and government agencies in the County are required to follow the provisions
   of this Order.

2. The primary intent of this Order is to ensure that County residents continue to shelter in
   their places of residence to slow the spread of COVID-19 and mitigate the impact on
   delivery of critical healthcare services. This Order allows a limited number of Additional
   Businesses and Additional Activities to resume while the Health Officer continues to
   assess the transmissibility and clinical severity of COVID-19 and monitors indicators
   described in Section 11. All provisions of this Order must be interpreted to effectuate
   this intent. Failure to comply with any of the provisions of this Order constitutes an
   imminent threat and menace to public health, constitutes a public nuisance, and is
   punishable by fine, imprisonment, or both.

3. All individuals currently living within the County are ordered to shelter at their place of
   residence. They may leave their residence only for Essential Activities as defined in
   Section 15.a, Outdoor Activities as defined in Section 15.m, and Additional Activities as
   defined in Section 15.o; Essential Governmental Functions as defined in Section 15.d;
   Essential Travel as defined in Section 15.i; to work for Essential Businesses as defined in
   Section 15.f, Outdoor Businesses as defined in Section 15.l, and Additional Businesses as
   defined in Section 15.n; or to perform Minimum Basic Operations for other businesses
   that must remain temporarily closed, as provided in Section 15.g. For clarity, individuals
   who do not currently reside in the County must comply with all applicable requirements
   of the Order when in the County. Individuals experiencing homelessness are exempt
   from this Section, but are strongly urged to obtain shelter, and governmental and other
   entities are strongly urged to, as soon as possible, make such shelter available and
   provide handwashing or hand sanitation facilities to persons who continue experiencing
   homelessness.

4. When people need to leave their place of residence for the limited purposes allowed in
   this Order, they must strictly comply with Social Distancing Requirements as defined in
   Section 15.k, except as expressly provided in this Order, and must wear Face Coverings
   as provided in, and subject to the limited exceptions in, Health Officer Order No. HO-
   COVID19-08 (the “Face Covering Order”).

5. All businesses with a facility in the County, except Essential Businesses, Outdoor
   Businesses, and Additional Businesses, as defined in Section 15, are required to cease all
   activities at facilities located within the County except Minimum Basic Operations, as

                                             2
    Case 4:20-cv-02180-JST Document 60-1 Filed 06/02/20 Page 4 of 23




   defined in Section 15. For clarity, all businesses may continue operations consisting
   exclusively of owners, personnel, volunteers, or contractors performing activities at their
   own residences (i.e., working from home). All Essential Businesses are strongly
   encouraged to remain open. But all businesses are directed to maximize the number of
   personnel who work from home. Essential Businesses, Outdoor Businesses, and
   Additional Businesses may only assign those personnel who cannot perform their job
   duties from home to work outside the home. Outdoor Businesses must conduct all
   business and transactions involving members of the public outdoors.

6. As a condition of operating under this Order, the operators of all businesses must prepare
   or update, post, implement, and distribute to their personnel a Social Distancing Protocol
   for each of their facilities in the County frequented by personnel or members of the
   public, as specified in Section 15.h. In addition to the Social Distancing Protocol, all
   businesses allowed to operate under this Order must follow applicable industry-specific
   guidance issued by the State of California related to COVID-19, set forth at
   https://covid19.ca.gov/industry-guidance/, and any conditions on operation specified in
   this Order, including, with regard to Additional Businesses, those specified in Appendix
   C-1. Except as allowed in Appendix C-1, businesses that include an Essential Business
   or Outdoor Business component at their facilities alongside other components must, to
   the extent feasible, scale down their operations to the Essential Business and Outdoor
   Business components only; provided, however, mixed retail businesses that are otherwise
   allowed to operate under this Order may continue to stock and sell non-essential
   products.

7. All public and private gatherings of any number of people occurring outside a single
   household or living unit are prohibited, except for the limited purposes expressly
   permitted in this Order. Health Officer Order No. HO-COVID19-01, which prohibited
   mass gatherings of 100 or more persons, is hereby rescinded. Nothing in this Order
   prohibits members of a single household or living unit from engaging in Essential Travel,
   Essential Activities, Outdoor Activities, or Additional Activities together.

8. All travel, including, but not limited to, travel on foot, bicycle, scooter, motorcycle,
   automobile, or public transit, except Essential Travel, as defined below in Section 15.i, is
   prohibited. People may use public transit only for purposes of performing Essential
   Activities, Outdoor Activities, or Additional Activities, or to travel to and from Essential
   Businesses, Outdoor Businesses, or Additional Businesses, to maintain Essential
   Governmental Functions, or to perform Minimum Basic Operations at businesses that are
   not allowed to resume operations. Transit agencies and people riding on public transit
   must comply with Social Distancing Requirements, as defined in Section 15.k, to the
   greatest extent feasible, and personnel and passengers must wear Face Coverings as
   required by the Face Covering Order. This Order allows travel into or out of the County
   only to perform Essential Activities, Outdoor Activities, or Additional Activities; to
   operate, perform work for, or access a business allowed to operate under this Order; to
   perform Minimum Basic Operations at other businesses; or to maintain Essential
   Governmental Functions.


                                             3
    Case 4:20-cv-02180-JST Document 60-1 Filed 06/02/20 Page 5 of 23




9. This Order is issued based on evidence of continued significant community transmission
   of COVID-19 within the County; continued uncertainty regarding the degree of
   undetected asymptomatic transmission; scientific evidence and best practices regarding
   the most effective approaches to slow the transmission of communicable diseases
   generally and COVID-19 specifically; evidence that the age, condition, and health of a
   significant portion of the population of the County places it at risk for serious health
   complications, including death, from COVID-19; and further evidence that others,
   including younger and otherwise healthy people, are also at risk for serious outcomes.
   Due to the outbreak of the COVID-19 disease in the general public, which is a pandemic
   according to the World Health Organization, there is a public health emergency
   throughout the County. Making the problem worse, some individuals who contract the
   virus causing COVID-19 have no symptoms or have mild symptoms, which means they
   may not be aware they carry the virus and are transmitting it to others. Further, evidence
   shows that the virus can survive for hours to days on surfaces and be indirectly
   transmitted between individuals. Because even people without symptoms can transmit
   the infection, and because evidence shows the infection is easily spread, gatherings and
   other direct or indirect interpersonal interactions can result in preventable transmission of
   the virus.

10. The collective efforts taken to date regarding this public health emergency have slowed
    the virus’ trajectory, but the emergency and the attendant risk to public health remain
    significant. As of June 2, 2020, a total of 1,468 confirmed cases of COVID-19 in the
    County have been reported (up from 34 on March 15, 2020, just before the first shelter-
    in-place order). The cumulative number of confirmed cases continues to increase, though
    the rate of increase has slowed in the weeks leading up to this Order. Evidence suggests
    that the restrictions on mobility and social distancing requirements imposed by the Prior
    Order (and the orders that preceded it) are slowing the rate of increase in community
    transmission and confirmed cases by limiting interactions among people, consistent with
    scientific evidence of the efficacy of similar measures in other parts of the country and
    world.

11. The Health Officer is monitoring several key indicators (“COVID-19 Indicators”), which
    are among the many factors informing their decisions whether to modify existing shelter-
    in-place restrictions. Progress on some of these COVID-19 Indicators—specifically
    related to hospital utilization and capacity—makes it appropriate, at this time, to allow
    more Additional Businesses to resume operations and more Additional Activities to take
    place under specified conditions, as set forth in Sections 15.n. and 15.o. and Appendices
    C-1 and C-2. But the continued prevalence of the virus that causes COVID-19 requires
    most activities and business functions to remain restricted, and those activities that are
    allowed to occur must do so subject to social distancing and other infection control
    practices identified by the Health Officer. Evaluation of the COVID-19 Indicators will
    be critical to determinations by the local health officers regarding whether the restrictions
    imposed by this Order will be further modified to ease or tighten the restrictions imposed
    by this Order and augment, limit, or prohibit the Additional Businesses and Additional
    Activities allowed to resume. The Health Officer will continually review whether
    modifications to the Order are warranted based on (1) progress on the COVID-19

                                              4
    Case 4:20-cv-02180-JST Document 60-1 Filed 06/02/20 Page 6 of 23




   Indicators; (2) developments in epidemiological and diagnostic methods for tracing,
   diagnosing, treating, or testing for COVID-19; and (3) scientific understanding of the
   transmission dynamics and clinical impact of COVID-19. The COVID-19 Indicators
   include, but are not limited to, the following:

       a. The trend of the number of new COVID-19 cases and hospitalizations per day.

       b. The capacity of hospitals and the health system in the County and region,
          including acute care beds and Intensive Care Unit beds, to provide care for
          COVID-19 patients and other patients, including during a surge in COVID-19
          cases.

       c. The supply of personal protective equipment (PPE) available for hospital staff and
          other healthcare providers and personnel who need PPE to safely respond to and
          treat COVID-19 patients.

       d. The ability and capacity to quickly and accurately test persons to determine
          whether they are COVID-19 positive, especially those in vulnerable populations
          or high-risk settings or occupations.

       e. The ability to conduct case investigation and contact tracing for the volume of
          cases and associated contacts that will continue to occur, isolating confirmed
          cases and quarantining persons who have had contact with confirmed cases.

12. The scientific evidence shows that at this stage of the emergency, it remains essential to
    continue to slow virus transmission to help (a) protect the most vulnerable; (b) prevent
    the health care system from being overwhelmed; (c) prevent long-term chronic health
    conditions, such as cardiovascular, kidney, and respiratory damage and loss of limbs
    from blood clotting; and (d) prevent deaths. Continuation of the Prior Order is necessary
    to slow the spread of the COVID-19 disease, preserving critical and limited healthcare
    capacity in the County and advancing toward a point in the public health emergency
    where transmission can be controlled. At the same time, since the Prior Order was
    issued, the County has continued to make progress in expanding health system capacity
    and healthcare resources and in slowing community transmission of COVID-19. In light
    of progress on these indicators, and subject to continued monitoring and potential public
    health-based responses, in addition to those already allowed to operate under the Prior
    Order as Essential Businesses, Outdoor Businesses and Additional Businesses, it is
    appropriate at this time to begin allowing operation of more Additional Businesses.
    These businesses are identified based on health-related considerations and transmission
    risk factors including, but not limited to, the intensity and quantity of contacts and the
    ability to substantially mitigate transmission risks associated with the operations, and
    guidance issued by the State of California.

13. This Order is issued in accordance with, and incorporates by reference, the March 4,
    2020, Proclamation of a State of Emergency issued by Governor Gavin Newsom and the


                                            5
    Case 4:20-cv-02180-JST Document 60-1 Filed 06/02/20 Page 7 of 23




   March 10, 2020, Proclamation by the Contra Costa County Board of Supervisors
   declaring the existence of a local emergency.

14. This Order is also issued in light of the March 19, 2020, Order of the State Public Health
    Officer (the “State Shelter Order”), which set baseline statewide restrictions on non-
    residential business activities, effective until further notice, and the Governor’s March 19,
    2020, Executive Order N-33-20 directing California residents to follow the State Shelter
    Order. The May 4, 2020, Executive Order issued by Governor Newsom and May 7,
    2020, Order of the State Public Health Officer permit certain businesses to reopen if a
    local health officer believes the conditions in that jurisdictions warrant it, but expressly
    acknowledge the authority of local health officers to establish and implement public
    health measures within their respective jurisdictions that are more restrictive than those
    implemented by the State Public Health Officer. This Order adopts in certain respects
    more stringent restrictions addressing the particular facts and circumstances in this
    County, which are necessary to control the public health emergency as it is evolving
    within the County and the Bay Area. Without this tailored set of restrictions that further
    reduces the number of interactions between persons, scientific evidence indicates that the
    public health crisis in the County will worsen to the point at which it may overtake
    available health care resources within the County and increase the death rate. Also, this
    Order enumerates additional restrictions on non-work-related travel not covered by the
    State Shelter Order; sets forth mandatory Social Distancing Requirements for all
    individuals in the County when engaged in activities outside their residences; and adds a
    mechanism to ensure that all businesses with facilities that are allowed to operate under
    the Order comply with the Social Distancing Requirements. Where a conflict exists
    between this Order and any state public health order related to the COVID-19 pandemic,
    the most restrictive provision controls. Consistent with California Health and Safety
    Code section 131080 and the Health Officer Practice Guide for Communicable Disease
    Control in California, except where the State Health Officer may issue an order expressly
    directed at this Order and based on a finding that a provision of this Order constitutes a
    menace to public health, any more restrictive measures in this Order continue to apply
    and control in this County. In addition, to the extent any federal guidelines allow
    activities that are not allowed by this Order, this Order controls and those activities are
    not allowed.

15. Requirements and Exemptions.

       a. For the purposes of this Order, individuals may leave their residence only to
          perform the following “Essential Activities.” But people at high risk of severe
          illness from COVID-19 and people who are sick are strongly urged to stay in their
          residence to the extent possible, except as necessary to seek or provide medical
          care or Essential Governmental Functions. Essential Activities are:

                i. To engage in activities or perform tasks important to their health and
                   safety, or to the health and safety of their family or household members
                   (including pets), such as, by way of example only and without limitation,


                                             6
Case 4:20-cv-02180-JST Document 60-1 Filed 06/02/20 Page 8 of 23




           obtaining medical supplies or medication, or visiting a health care
           professional.

        ii. To obtain necessary services or supplies for themselves and their family or
            household members, or to deliver those services or supplies to others, such
            as, by way of example only and without limitation, canned food, dry
            goods, fresh fruits and vegetables, pet supply, fresh meats, fish, and
            poultry, and any other household consumer products, or products
            necessary to maintain the habitability, sanitation, and operation of
            residences.

       iii. To engage in outdoor recreation activity, including, by way of example
            and without limitation, walking, hiking, bicycling, and running, in
            compliance with Social Distancing Requirements and with the following
            limitations:

               1. Outdoor recreation activity at parks, beaches, and other open
                  spaces must comply with any restrictions on access and use
                  established by the Health Officer, government, or other entity that
                  manages such area to reduce crowding and risk of transmission of
                  COVID-19. Such restrictions may include, but are not limited to,
                  restricting the number of entrants, closing the area to vehicular
                  access and parking, or closure to all public access;

               2. Use of outdoor recreational areas and facilities with high-touch
                  equipment or that encourage gathering, including, but not limited
                  to, playgrounds, gym equipment, climbing walls, picnic areas, dog
                  parks, pools, spas, and barbecue areas, is prohibited outside of
                  residences, and all such areas shall be closed to public access
                  including by signage and, as appropriate, by physical barriers;

               3. Use of shared outdoor facilities for recreational activities outside
                  of residences allowed by this Order, including, but not limited to,
                  golf courses, tennis and pickle ball courts, skate parks, shooting
                  and archery ranges, and athletic fields, must comply with any
                  restrictions on access and use established by the Health Officer,
                  government, or other entity that manages such area to reduce
                  crowding and risk of transmission of COVID-19; and

               4. Sports or activities that include the use of shared equipment or
                  physical contact between participants may only be engaged in by
                  members of the same household or living unit.

       iv. To perform work for or access an Essential Business, Outdoor Business,
           or Additional Business; or to otherwise carry out activities specifically


                                     7
Case 4:20-cv-02180-JST Document 60-1 Filed 06/02/20 Page 9 of 23




             permitted in this Order, including Minimum Basic Operations, as defined
             in this Section.

         v. To provide necessary care for a family member or pet in another
            household who has no other source of care.

        vi. To attend a funeral with no more than 10 individuals present.

        vii. To move residences. When moving into or out of the Bay Area region,
             individuals are strongly urged to quarantine for 14 days. To quarantine,
             individuals should follow the guidance of the United States Centers for
             Disease Control and Prevention.

       viii. To engage in Additional Activities.

  b. For the purposes of this Order, individuals may leave their residence to work for,
     volunteer at, or obtain services at “Healthcare Operations,” including, without
     limitation, hospitals, clinics, COVID-19 testing locations, dentists, pharmacies,
     blood banks and blood drives, pharmaceutical and biotechnology companies,
     other healthcare facilities, healthcare suppliers, home healthcare services
     providers, mental health providers, or any related and/or ancillary healthcare
     services. “Healthcare Operations” also includes veterinary care and all healthcare
     services provided to animals. This exemption for Healthcare Operations shall be
     construed broadly to avoid any interference with the delivery of healthcare,
     broadly defined. “Healthcare Operations” excludes fitness and exercise gyms and
     similar facilities.

  c. For the purposes of this Order, individuals may leave their residence to provide
     any services or perform any work necessary to the operation and maintenance of
     “Essential Infrastructure,” including airports, utilities (including water, sewer,
     gas, and electrical), oil refining, roads and highways, public transportation, solid
     waste facilities (including collection, removal, disposal, recycling, and processing
     facilities), cemeteries, mortuaries, crematoriums, and telecommunications systems
     (including the provision of essential global, national, and local infrastructure for
     internet, computing services, business infrastructure, communications, and web-
     based services).

  d. For the purposes of this Order, all first responders, emergency management
     personnel, emergency dispatchers, court personnel, and law enforcement
     personnel, and others who need to perform essential services are categorically
     exempt from this Order to the extent they are performing those essential services.
     Further, nothing in this Order shall prohibit any individual from performing or
     accessing “Essential Governmental Functions,” as determined by the
     governmental entity performing those functions in the County. Each
     governmental entity shall identify and designate appropriate personnel,
     volunteers, or contractors to continue providing and carrying out any Essential

                                       8
Case 4:20-cv-02180-JST Document 60-1 Filed 06/02/20 Page 10 of 23




     Governmental Functions, including the hiring or retention of new personnel or
     contractors to perform such functions. Each governmental entity and its
     contractors must employ all necessary emergency protective measures to prevent,
     mitigate, respond to, and recover from the COVID-19 pandemic, and all Essential
     Governmental Functions shall be performed in compliance with Social Distancing
     Requirements to the greatest extent feasible.

  e. For the purposes of this Order, a “business” includes any for-profit, non-profit, or
     educational entity, whether a corporate entity, organization, partnership or sole
     proprietorship, and regardless of the nature of the service, the function it
     performs, or its corporate or entity structure.

  f. For the purposes of this Order, “Essential Businesses” are:

          i. Healthcare Operations and businesses that operate, maintain, or repair
             Essential Infrastructure;

         ii. Grocery stores, certified farmers’ markets, farm and produce stands,
             supermarkets, food banks, convenience stores, and other establishments
             engaged in the retail sale of unprepared food, canned food, dry goods,
             non-alcoholic beverages, fresh fruits and vegetables, pet supply, fresh
             meats, fish, and poultry, as well as hygienic products and household
             consumer products necessary for personal hygiene or the habitability,
             sanitation, or operation of residences. The businesses included in this
             subparagraph (ii) include establishments that sell multiple categories of
             products provided that they sell a significant amount of essential products
             identified in this subparagraph, such as liquor stores that also sell a
             significant amount of food.

        iii. Food cultivation, including farming, livestock, and fishing;

        iv. Businesses that provide food, shelter, and social services, and other
            necessities of life for economically disadvantaged or otherwise needy
            individuals;

         v. Construction, but only pursuant to the Construction Safety Protocols listed
            in Appendix B-1 or Appendix B-2, whichever is applicable. Public works
            projects shall also be subject to Appendix B-1 or Appendix B-2,
            whichever is applicable, except if other protocols are specified by the
            Health Officer. Appendix B-1 and Appendix B-2 are incorporated into
            this Order by this reference;

        vi. Newspapers, television, radio, and other media services;

        vii. Gas stations and auto-supply, auto-repair (including, but not limited to, for
             cars, trucks, motorcycles and motorized scooters), and automotive

                                       9
Case 4:20-cv-02180-JST Document 60-1 Filed 06/02/20 Page 11 of 23




            dealerships, but only for the purpose of providing auto-supply and auto-
            repair services. This subparagraph (vii) does not restrict the on-line
            purchase of automobiles if they are delivered to a residence or Essential
            Business;

       viii. Bicycle repair and supply shops;

        ix. Banks and related financial institutions;

         x. Service providers that enable real estate transactions (including rentals,
            leases, and home sales), including, but not limited to, real estate agents,
            escrow agents, notaries, and title companies, provided that appointments
            and other residential real estate viewings must only occur virtually or, if a
            virtual viewing is not feasible, by appointment with no more than two
            visitors at a time residing within the same household or living unit and one
            individual showing the unit (except that in person visits are not allowed
            when the occupant is present in the residence);

        xi. Hardware stores;

       xii. Plumbers, electricians, exterminators, and other service providers who
            provide services that are necessary to maintaining the habitability,
            sanitation, or operation of residences and Essential Businesses;

       xiii. Businesses providing mailing and shipping services, including post office
             boxes;

       xiv. Educational institutions—including public and private K-12 schools,
            colleges, and universities—for purposes of facilitating distance learning or
            performing essential functions, or as allowed under subparagraph xxvi,
            provided that social distancing of six-feet per person is maintained to the
            greatest extent possible;

       xv. Laundromats, drycleaners, and laundry service providers;

       xvi. Restaurants and other facilities that prepare and serve food, but only for
            delivery or carry out. Schools and other entities that typically provide free
            food services to students or members of the public may continue to do so
            under this Order on the condition that the food is provided to students or
            members of the public on a pick-up and take-away basis only. Schools
            and other entities that provide food services under this exemption shall not
            permit the food to be eaten at the site where it is provided, or at any other
            gathering site;




                                      10
Case 4:20-cv-02180-JST Document 60-1 Filed 06/02/20 Page 12 of 23




      xvii. Funeral home providers, mortuaries, cemeteries, and crematoriums, to the
            extent necessary for the transport, preparation, or processing of bodies or
            remains;

      xviii. Businesses that supply other Essential Businesses and Outdoor Businesses
             with the support or supplies necessary to operate, but only to the extent
             that they support or supply these businesses. This exemption shall not be
             used as a basis for engaging in sales to the general public from retail
             storefronts;

       xix. Businesses that have the primary function of shipping or delivering
            groceries, food, or other goods directly to residences or businesses. This
            exemption shall not be used to allow for manufacturing or assembly of
            non-essential products or for other functions besides those necessary to the
            delivery operation;

        xx. Airlines, taxis, rental car companies, rideshare services (including shared
            bicycles and scooters), and other private transportation providers
            providing transportation services necessary for Essential Activities and
            other purposes expressly authorized in this Order;

       xxi. Home-based care for seniors, adults, children, and pets;

      xxii. Residential facilities and shelters for seniors, adults, and children;

      xxiii. Professional services, such as legal, notary, or accounting services, when
             necessary to assist in compliance with non-elective, legally required
             activities or in relation to death or incapacity;

      xxiv. Services to assist individuals in finding employment with Essential
            Businesses;

      xxv. Moving services that facilitate residential or commercial moves that are
           allowed under this Order; and

      xxvi. Childcare establishments, summer camps, and other educational or
            recreational institutions or programs providing care or supervision for
            children of all ages. To the extent possible, these operations must comply
            with the following conditions:

                1. They must be carried out in stable groups of 12 or fewer children
                   (“stable” means that the same 12 or fewer children are in the same
                   group each day).

                2. Children shall not change from one group to another.


                                       11
Case 4:20-cv-02180-JST Document 60-1 Filed 06/02/20 Page 13 of 23




                 3. If more than one group of children is at one facility, each group
                    shall be in a separate room. Groups shall not mix with each other.

                 4. Providers or educators shall remain solely with one group of
                    children.

                 5. The operations must comply with applicable industry guidance
                    issued by the State of California
                    (https://www.cdss.ca.gov/Portals/9/CCLD/PINs/2020/CCP/PIN_2
                    0-06-CCP.pdf).

             The Health Officer will carefully monitor the changing public health
             situation as well as any changes to the State Shelter Order. In the event
             that the State relaxes restrictions on childcare and related institutions and
             programs, the Health Officer will consider whether to similarly relax the
             restrictions imposed by this Order.

  g. For the purposes of this Order, “Minimum Basic Operations” means the following
     activities for businesses, provided that owners, personnel, and contractors comply
     with Social Distancing Requirements as defined this Section, to the extent
     possible, while carrying out such operations:

          i. The minimum necessary activities to maintain and protect the value of the
             business’s inventory and facilities; ensure security, safety, and sanitation;
             process payroll and employee benefits; provide for the delivery of existing
             inventory directly to residences or businesses; and related functions. For
             clarity, this section does not permit businesses to provide curbside pickup
             to customers.

         ii. The minimum necessary activities to facilitate owners, personnel, and
             contractors of the business being able to continue to work remotely from
             their residences, and to ensure that the business can deliver its service
             remotely.

  h. For the purposes of this Order, all businesses that are operating at facilities in the
     County visited or used by the public or personnel must, as a condition of such
     operation, prepare and post a “Social Distancing Protocol” for each of these
     facilities; provided, however, that construction activities shall instead comply
     with the Construction Project Safety Protocols set forth in Appendix B-1 or
     Appendix B-2, whichever is applicable, and not the Social Distancing Protocol.
     The Social Distancing Protocol must be substantially in the form attached to this
     Order as Appendix A, incorporated into this Order by reference, and it must be
     updated from prior versions to address new requirements listed in this Order or in
     related guidance or directives from the Health Officer. The Social Distancing
     Protocol must be posted at or near the entrance of the relevant facility, and shall
     be easily viewable by the public and personnel. A copy of the Social Distancing

                                       12
Case 4:20-cv-02180-JST Document 60-1 Filed 06/02/20 Page 14 of 23




     Protocol must also be provided to each person performing work at the facility.
     All businesses subject to this paragraph shall implement the Social Distancing
     Protocol and provide evidence of its implementation to any authority enforcing
     this Order upon demand. The Social Distancing Protocol must explain how the
     business is achieving the following, as applicable:

          i. Limiting the number of people who can enter into the facility at any one
             time to ensure that people in the facility can easily maintain a minimum
             six-foot distance from one another at all times, except as required to
             complete Essential Business activity;

         ii. Requiring face coverings to be worn by all persons entering the facility,
             other than those exempted from face covering requirements (e.g. young
             children);

        iii. Where lines may form at a facility, marking six-foot increments at a
             minimum, establishing where individuals should stand to maintain
             adequate social distancing;

        iv. Providing hand sanitizer, soap and water, or effective disinfectant at or
            near the entrance of the facility and in other appropriate areas for use by
            the public and personnel, and in locations where there is high-frequency
            employee interaction with members of the public (e.g. cashiers);

         v. Providing for contactless payment systems or, if not feasible to do so, the
            providing for disinfecting all payment portals, pens, and styluses after
            each use;

        vi. Regularly disinfecting other high-touch surfaces;

        vii. Posting a sign at the entrance of the facility informing all personnel and
             customers that they should: avoid entering the facility if they have any
             COVID-19 symptoms; maintain a minimum six-foot distance from one
             another; sneeze and cough into one’s elbow; not shake hands or engage in
             any unnecessary physical contact; and

       viii. Any additional social distancing measures being implemented (see the
             Centers for Disease Control and Prevention’s guidance at:
             https://www.cdc.gov/coronavirus/2019-ncov/community/guidance-
             business-response.html).

  i. For the purposes of this Order, “Essential Travel” means travel for any of the
     following purposes:

          i. Travel related to the provision of or access to Essential Activities,
             Essential Governmental Functions, Essential Businesses, Minimum Basic

                                      13
Case 4:20-cv-02180-JST Document 60-1 Filed 06/02/20 Page 15 of 23




             Operations, Outdoor Activities, Outdoor Businesses, Additional Activities,
             and Additional Businesses.

         ii. Travel to care for any elderly, minors, dependents, or persons with
             disabilities.

        iii. Travel to or from educational institutions for purposes of receiving
             materials for distance learning, for receiving meals, and any other related
             services.

        iv. Travel to return to a place of residence from outside the County.

         v. Travel required by law enforcement or court order.

        vi. Travel required for non-residents to return to their place of residence
            outside the County. Individuals are strongly encouraged to verify that
            their transportation out of the County remains available and functional
            prior to commencing such travel.

        vii. Travel to manage after-death arrangements and burial.

       viii. Travel to arrange for shelter or avoid homelessness.

        ix. Travel to avoid domestic violence or child abuse.

         x. Travel for parental custody arrangements.

        xi. Travel to a place to temporarily reside in a residence or other facility to
            avoid potentially exposing others to COVID-19, such as a hotel or other
            facility provided by a governmental authority for such purposes.

  j. For purposes of this Order, “residences” include hotels, motels, shared rental units
     and similar facilities. Residences also include living structures and outdoor
     spaces associated with those living structures, such as patios, porches, backyards,
     and front yards that are only accessible to a single family or household unit.

  k. For purposes of this Order, “Social Distancing Requirements” means:

          i. Maintaining at least six-foot social distancing from individuals who are
             not part of the same household or living unit;

         ii. Frequently washing hands with soap and water for at least 20 seconds, or
             using hand sanitizer that is recognized by the Centers for Disease Control
             and Prevention as effective in combatting COVID-19;



                                      14
Case 4:20-cv-02180-JST Document 60-1 Filed 06/02/20 Page 16 of 23




        iii. Covering coughs and sneezes with a tissue or fabric or, if not possible,
             into the sleeve or elbow (but not into hands);

        iv. Wearing a face covering when out in public, consistent with the orders or
            guidance of the Health Officer; and

         v. Avoiding all social interaction outside the household when sick with a
            fever, cough, or other COVID-19 symptoms.

     All individuals must strictly comply with Social Distancing Requirements, except
     to the limited extent necessary to provide care (including childcare, adult or senior
     care, care to individuals with special needs, and patient care); as necessary to
     carry out the work of Essential Businesses, Essential Governmental Functions, or
     provide for Minimum Basic Operations; or as otherwise expressly provided in this
     Order. Outdoor Activities, Outdoor Businesses, Additional Activities and
     Additional Businesses must strictly adhere to these Social Distancing
     Requirements.

  l. For purposes of this Order, “Outdoor Businesses” means:

         i. The following businesses that normally operated primarily outdoors prior
            to March 16, 2020, and where there is the ability to fully maintain social
            distancing of at least six feet between all persons:

                1. Businesses primarily operated outdoors, such as wholesale and
                   retail plant nurseries, agricultural operations, and garden centers.

                2. Service providers that primarily provide outdoor services, such as
                   landscaping and gardening services, and environmental site
                   remediation services.

            For clarity, “Outdoor Businesses” do not include outdoor restaurants,
            cafes, or bars, or businesses that promote large, coordinated, and
            prolonged gatherings, such as outdoor concert venues and amusement
            parks.

  m. For purposes of this Order, “Outdoor Activities” means:

         i. To obtain goods, services, or supplies from, or perform work for, an
            Outdoor Business.

         ii. To engage in outdoor recreation as permitted in Section 15.a.

  n. For purposes of this Order, “Additional Business” means any business, entity, or
     other organization identified as an Additional Business in Appendix C-1, which
     will be updated as warranted based on the Health Officer’s ongoing evaluation of

                                      15
   Case 4:20-cv-02180-JST Document 60-1 Filed 06/02/20 Page 17 of 23




           the COVID-19 Indicators and other data. In addition to the other requirements in
           this Order, operation of those Additional Businesses is subject to any conditions
           and health and safety requirements set forth in Appendix C-1 and in applicable
           industry-specific guidance issued by the State of California.

       o. For purposes of this Order, “Additional Activities” means:

               i.    To obtain goods, services, or supplies from, or perform work for,
                    Additional Businesses identified in Appendix C-1, subject to any
                    conditions and health and safety requirements set forth in this Order and
                    any applicable industry-specific guidance issued by the State of California.

               ii. To engage in activities set forth in Appendix C-2, which will be updated
                   as warranted based on the Health Officer’s ongoing evaluation of the
                   COVID-19 Indicators and other data. Engagement in Additional
                   Activities is subject to applicable conditions and health and safety
                   requirements set forth in this Order and Appendix C-1.

16. Government agencies and other entities operating shelters and other facilities that house
    or provide meals or other necessities of life for individuals experiencing homelessness
    must take appropriate steps to help ensure compliance with Social Distancing
    Requirements, including adequate provision of hand sanitizer. Also, individuals
    experiencing homelessness who are unsheltered and living in encampments should, to the
    maximum extent feasible, abide by 12 foot by 12 foot distancing for the placement of
    tents, and government agencies should provide restroom and hand washing facilities for
    individuals in such encampments as set forth in Centers for Disease Control and
    Prevention Interim Guidance Responding to Coronavirus 2019 (COVID-19) Among
    People Experiencing Unsheltered Homelessness (https://www.cdc.gov/coronavirus/2019-
    ncov/need-extra-precautions/unsheltered-homelessness.html).

17. Pursuant to Government Code sections 26602 and 41601 and Health and Safety Code
    section 101029, the Health Officer requests that the Sheriff and all chiefs of police in the
    County ensure compliance with and enforce this Order. The violation of any provision of
    this Order constitutes an imminent threat and menace to public health, constitutes a
    public nuisance, and is punishable by fine, imprisonment, or both.

18. This Order shall become effective at 6:00 a.m. on June 3, 2020, and will continue to be in
    effect until it is extended, rescinded, superseded, or amended in writing by the Health
    Officer.

19. Copies of this Order shall promptly be: (1) made available at the Office of the Director of
    Contra Costa Health Services, 1220 Morello Avenue, Suite 200, Martinez, CA 94553; (2)
    posted on the Contra Costa Health Services website (https://www.cchealth.org); and (3)
    provided to any member of the public requesting a copy of this Order. Questions or
    comments regarding this Order may be directed to Contra Costa Health Services at (844)
    729-8410.

                                             16
       Case 4:20-cv-02180-JST Document 60-1 Filed 06/02/20 Page 18 of 23




   20. If any provision of this Order or its application to any person or circumstance is held to
       be invalid, the remainder of the Order, including the application of such part or provision
       to other persons or circumstances, shall not be affected and shall continue in full force
       and effect. To this end, the provisions of this Order are severable.


IT IS SO ORDERED:




_______________________________                             Dated: June 2, 2020
Chris Farnitano, M.D.
Health Officer of the County of Contra Costa



Attachments: Appendix A – Social Distancing Protocol
             Appendix B-1 – Small Construction Project Safety Protocol
             Appendix B-2 – Large Construction Project Safety Protocol
             Appendix C-1 – Additional Businesses
             Appendix C-2 – Additional Activities




                                               17
       Case 4:20-cv-02180-JST Document 60-1 Filed 06/02/20 Page 19 of 23

    Appendix C-1: Additional Businesses Permitted to Operate (Updated June 2, 2020)

General Requirements

The “Additional Businesses” listed below may operate, subject to the requirements set forth in
the Order and to any additional requirements set forth below or in separate industry-specific
guidance by the Health Officer. These businesses were selected based on guidance issued by the
State of California and to implement a measured expansion of commercial activity based on
health-related considerations, including the risks of COVID-19 transmission associated with
types and modes of business operations, the ability to substantially mitigate transmission risks
associated with the operations, and related factors, such as the following:

   •   Increase in mobility and volume of activity—the overall impact the reopening will
       have on the number of people leaving their homes and traveling to work at or access the
       business;
   •   Contact intensity—the type (close or distant) and duration (brief or prolonged) of the
       contact involved in the business;
   •   Number of contacts—the approximate number of people that will be in the setting at the
       same time;
   •   Modification potential—the degree to which mitigation measures can decrease the risk
       of transmission.

To mitigate the risk of transmission to the greatest extent possible, before resuming or
commencing operations, each Additional Business must:

   a. Prepare, post, implement, and distribute to their Personnel, as defined below, a Social
      Distancing Protocol as specified in Section 15.h. of the Order for each of its facilities in
      the County frequented by their Personnel or members of the public; and

   b. Prepare, post, implement, and distribute to its Personnel a written health and safety plan
      that addresses all applicable best practices set forth in relevant Health Officer directives.

As used in this Appendix C-1, “Personnel” means the following people who provide goods or
services associated with the Additional Business: Employees; contractors and sub-contractors
(such as those who sell goods or perform services onsite or who deliver goods for the business);
independent contractors (such as “gig workers” who perform work via the Additional Business’
app or other online interface); vendors who are permitted to sell goods onsite; volunteers; and
other individuals who provide services onsite at the request of the Additional Business.

Each Additional Business must comply with Social Distancing Requirements, described in
Section 15.k. of the Order, as well as all applicable industry-specific guidance issued by the State
of California related to COVID-19, set forth at https://covid19.ca.gov/industry-guidance/.
Additionally, each Additional Business must comply with Section 5 of the Face Covering Order.

List of Additional Businesses

For purposes of the Order, Additional Businesses include the following:


                                                 1
      Case 4:20-cv-02180-JST Document 60-1 Filed 06/02/20 Page 20 of 23

(1) Retail Stores and Retail Supply Chain Businesses

   a. Basis for Addition. The State of California has determined that retail businesses, and
      manufacturing and logistics and warehousing businesses that support retail businesses,
      may resume operation, subject to more restrictive local public health measures. Retail
      stores to which this provision applies includes, but is not limited to, bookstores, jewelry
      stores, toy stores, clothing and shoe stores, home and furnishing stores, sporting goods
      stores and florists. For clarity, this provision does not apply to personal service
      businesses such as beauty salons.

   b. Description and Conditions to Operate.

      1. Curbside/Outside Pickup. All retail stores may operate for curbside or other outdoor
         pickup, subject to applicable industry guidance issued by the State of California
         (https://covid19.ca.gov/pdf/guidance-retail.pdf) and all of the following conditions:

          (a) If a store is not open for indoor shopping, it may not display merchandise for sale
              on tables or otherwise outside the store, and customers may not enter the store.

          (b) The store must have access to an area or areas outside the store for customer
              pickups. Subject to local requirements, a pickup area may be curbside, on a
              sidewalk, in a parking lot, or in any other area that is suitable for customer
              pickups and not in an enclosed space.

          (c) The store must employ reasonable measures to require customers to comply with
              Social Distancing Requirements at the pickup areas, including but not limited to
              marking locations at six-foot intervals for customers to stand while waiting in
              line.

          (d) The store must limit the number of Personnel in enclosed areas so that Personnel
              can comply with Social Distancing Requirements.

          (e) The store must employ reasonable measures to prevent pedestrian or vehicle
              congestion in the vicinity of the pickup area.

      2. Indoor Retail. All retail businesses may operate for indoor shopping, subject to
         applicable industry guidance issued by the State of California
         (https://covid19.ca.gov/pdf/guidance-retail.pdf). The number of Personnel and
         customers inside the store or other enclosed space must be limited so that Personnel
         and customers can comply with Social Distancing Requirements.

      3. Shopping Malls, Shopping Centers and Swap Meets. Shopping malls, shopping
         centers and swap meets may resume operations subject to applicable industry
         guidance issued by the State of California (https://covid19.ca.gov/pdf/guidance-
         shopping-centers.pdf). Prior to opening, the operator of an indoor shopping mall
         must prepare and obtain the Health Officer’s approval of a COVID-19 prevention
         plan. The plan must address and describe with particularity how the facility will
         implement the preventive measures described in the guidance document. The plan

                                                2
      Case 4:20-cv-02180-JST Document 60-1 Filed 06/02/20 Page 21 of 23

          must be submitted to the Health Officer at the Office of the Director of Contra Costa
          Health Services, 1220 Morello Avenue, Suite 200, Martinez, CA 94553.

      4. Manufacturing. Manufacturing businesses permitted to operate under the state
         Resilience Roadmap (https://covid19.ca.gov/roadmap/), as it is amended from time to
         time, may operate, subject to applicable guidance issued by the State of California
         (https://covid19.ca.gov/pdf/guidance-manufacturing.pdf). Manufacturers must also
         limit the number of Personnel in enclosed areas so that Personnel can comply with
         Social Distancing Requirements.

      5. Logistics and Warehousing Facilities. Logistics and warehousing facilities permitted
         to operate under the State of California Resilience Roadmap
         (https://covid19.ca.gov/roadmap/), as it is amended from time to time, may operate,
         subject to applicable guidance issued by the State of California
         (https://covid19.ca.gov/pdf/guidance-logistics-warehousing.pdf). Logistics and
         warehousing facilities must also limit the number of Personnel in enclosed areas so
         that Personnel can comply with Social Distancing Requirements.

(2) Limited Services That Do Not Generally Require Close Customer Contact

   a. Basis for Addition: The State of California has determined that businesses providing
      limited services that do not generally require close customer contract may resume
      operation, subject to more restrictive local health measures.

   b. Description and Conditions to Operate: Businesses that offer limited services that do not
      require close customer contact include, by way of example and without limitation, car
      washes, pet groomers and dog walkers, and businesses that provide services inside
      residences and community facilities where social distancing can be maintained, such as
      residential and janitorial cleaning services, heating, ventilation and air conditioning
      services, appliance repair persons, electricians, plumbers, other mechanical
      tradespersons, and general contractors. These businesses may operate subject to
      applicable industry guidance issued by the State of California
      (https://covid19.ca.gov/pdf/guidance-limited-services.pdf).

(3) Places of Worship and Providers of Religious Services and Cultural Ceremonies

   a. Basis for Addition: The State of California has determined that places of worship and
      providers of religious services and cultural ceremonies (collectively, “Places of
      Worship”) may resume specified in-person activities under certain limitations.

   b. Description and Conditions to Operate: Effective June 15, 2020, Places of Worship may
      hold in-person religious services and cultural ceremonies, subject to applicable guidance
      issued by the State of California (https://covid19.ca.gov/pdf/guidance-places-of-
      worship.pdf), and in accordance with the following:

      1. In-person religious services and cultural ceremonies may be held indoors, provided
         that the number of attendees does not exceed 12 persons, or 25 percent of the
         building’s capacity, whichever is less.

                                               3
      Case 4:20-cv-02180-JST Document 60-1 Filed 06/02/20 Page 22 of 23

      2. In-person religious services and cultural ceremonies may be held outdoors, provided
         that the number of attendees does not exceed 100 persons, or 25 percent of the area’s
         capacity, whichever is less.

      3. A record of attendance, including the names and contact information for each
         attendee at a service or ceremony, must be created and preserved by the Place of
         Worship for a minimum of 14 days, and provided to Contra Costa Health Services
         immediately upon request in the event that a COVID-19 case is linked to the event.

4. Office Workplaces

   a. Basis for Addition: The State of California has determined that office workplaces may
      resume operation when telework is not possible.

   b. Description and Conditions to Operate: If an office workplace is not an Essential
      Business or Outdoor Business, the office workplace may open for business but only to
      the extent that workers cannot perform their job duties from home, and subject to
      restrictions in applicable industry guidance issued by the State of California
      (https://covid19.ca.gov/pdf/guidance-office-workspaces.pdf).

5. Outdoor Museums and Other Outdoor Exhibit Spaces

   a. Basis for Addition: The State of California has determined that outdoor museums, open
      air galleries, botanical gardens, and other outdoor exhibit spaces (collectively “Outdoor
      Museums”) may resume limited operation.

   b. Description and Conditions to Operate: Outdoor Museums may operate subject to
      applicable industry guidance issued by the State of California
      (https://covid19.ca.gov/pdf/guidance-outdoor-museums.pdf). Outdoor Museums do not
      include zoos or amusement parks. Associated indoor areas such as gift shops, cafes,
      restaurants and convention spaces must remain closed until full operations are authorized.

6. Libraries

   a. Basis for Addition: The State of California has determined that libraries may operate for
      curbside pickup.

   b. Description and Conditions to Operate: Libraries that have not been determined by a
      government entity to be providing Essential Government Functions may operate for
      curbside pickup only, subject to applicable industry guidance issued by the State of
      California (https://covid19.ca.gov/pdf/guidance-retail.pdf).




                                               4
      Case 4:20-cv-02180-JST Document 60-1 Filed 06/02/20 Page 23 of 23

7. Drive-in Theaters

   a. Basis for Addition: The State of California has determined that drive-in theaters may
      operate.

   b. Description and Conditions to Operate: Drive-in theaters may operate subject to
      applicable industry guidance issued by the State of California
      (https://covid19.ca.gov/pdf/guidance-retail.pdf).




                                              5
